Dear Ms. Dugar:
You have asked this office to advise you whether you as newly appointed Clerk of Court for the City of New Orleans Traffic Court are required to become a member of the Clerks' of Court Retirement and Relief Fund pursuant to R.S. 11:1511. This statute provides:
  § 1511. Membership
  The clerk of the supreme court, each of the courts of appeal, each of the district courts, and each of the city and traffic courts in cities having a population in excess of four hundred thousand, and the employees of such clerks, whether full-time or part-time, and the employees of the Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Fund, shall become and be a member of the system during service as such.
The word "system" in R.S. 11:1511 means the Clerks' of Court Retirement and Relief Fund. See R.S. 11:1503(10).1
Further, rules of statutory construction dictate that the use of the word "shall" is mandatory. See R.S. 1:3.
The legislature has mandated that the clerks of the traffic courts in cities having a population in excess of four hundred thousand become a member of the Clerks' of Court Retirement and Relief Fund during the time that person serves in that capacity. State law is controlling over city ordinances to the contrary; thus, you must become and remain a member of the system during your term as clerk pursuant to R.S. 11:1511.
In accord is Attorney General Opinion 04-0007, copy attached.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                                        CHARLES C. FOTI, JR. ATTORNEY GENERAL
OPINION NUMBER 04-0007 Mr. Jon Gegenheimer, President Attorney General of Louisiana — Opinion. February 20, 2004.
10 — CLERKS OF COURT — Compensation  Fees; Powers and Duties; General
61 — LAWS — General
92-A-2-(b) — RETIREMENT — Clerks of Court
Statutes/Attorney General Opinions referenced above:
La.R.S. 1:3; La.R.S. 11:1503(10), La.R.S. 11:1511
The legislature has mandated derks of each of the district courts to become and remain members of the Clerks' of Court Retirement and Relief Fund during such time that he/she serves in that capacity.
Mr. Jon Gegenheimer, President Board of Trustees Louisiana Clerks of Court Association 11745 Bricksome Ave. — Suite B-1 Baton Rouge, LA 70816
Dear Mr. Gegenheimer:
This office is in receipt of your recent opinion request submitted on behalf of the Clerks of Court Retirement and Relief Fund. Particularly, your inquiry is whether the newly elected Clerk of the Criminal District Court in Orleans Parish is required to become a member of the Retirement and Relief Fund pursuant to La.R.S. 11:1511.
La.R.S. 11:1511 provides as follows:
  The clerk of the supreme court, each of the courts of appeal, each of the district courts, and each of the city and traffic courts in cities having a population in excess of four hundred thousand, and the employees of such clerks, whether full-time or part-time, and the employees of the Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Fund, shall become and be a member of the system during service as such.
La.R.S. 11:1503(10) provides, in pertinent part, that "system" means the Clerks' of Court Retirement and Relief Fund. Additionally, La.R.S. 1:3 states that the word "shall" is mandatory and the word "may" is permissive.
Based on the foregoing, it appears that the legislature has mandated clerks of each of the district courts to become and remain members of the Clerks' of Court Retirement and Relief Fund during such time that he/she serves in that capacity. Therefore, it is the opinion of this office that the newly elected Clerk of the Criminal District Court in Orleans Parish is required to effect membership as is contemplated by La.R.S. 11:1511.
I trust that this adequately responds to your inquiry. Should you have any further questions, please contact this office.
Very truly yours,
                                             CHARLES C. FOTI, JR. ATTORNEY GENERAL
1 R.S. 11:1503(10) states: "System" means the Clerks' of Court Retirement and Relief Fund.